DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Status of Rejections
The previous rejections are withdrawn in view of applicant’s amendments.
New grounds of rejection are necessitated by applicant’s amendments. 

Claims 1 and 3-7 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajda et al (US 2014/0305805 A1) in view of Yano et al (“Selective ethylene formation by pulse-mode electrochemical reduction of carbon dioxide using copper and copperoxide electrodes”, Journal of Solid State Electrochemistry, 2007, 11, pages 554-557). 

Claim 1: Vajda discloses a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein: the metal-containing cluster catalyst is supported on the carrier (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a which can be copper (see e.g. claim 5 of Vajda),the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda). 

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Yano explicitly discusses the use of copper and its oxide forms for reducing carbon dioxide (see e..g abstract of Yano). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to select copper as the metal M because Yano demonstrates the efficacy of using copper to reduce carbon dioxide and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Claim 3: Vajda in view of Yano discloses that the cluster is copper oxide (see e.g. claim 7 and [0034] of Vajda). Copper oxide comes in four forms: Cu2O, CuO, CuO2, and 2O3. Each form has m/n ratios of 0.5, 1, 2, and 1.5 respectively. All the forms of copper oxide satisfy the formula of claim 3. 

Claim 4: Vajda in view of Yano discloses that the cluster is copper oxide (see e.g. claim 7 and [0034] of Vajda). Copper oxide comes in four forms: Cu2O, CuO, CuO2, and Cu2O3. Each form has m/n ratios of 0.5, 1, 2, and 1.5 respectively. These ranges overlap with the claim range of 0.5-1.5. MPEP § 2144.05 I states ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)’. 

Claim 5: Vajda in view of Yano discloses that the catalytic sites are between 0.2 and 0.9 nm (see e.g. [0034] of Vajda).

Claim 6: Vajda discloses an electrode (see e.g. abstract of Vajda) for carbon dioxide reduction (see e.g. [0031] of Vajda) comprising: a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein the metal-containing cluster catalyst is supported on the carrier  (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a cluster including at least one metal atom (M) (see e.g. claim 5 of Vajda), the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda). 

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Yano explicitly discusses the use of copper and its oxide forms for reducing carbon dioxide (see e..g abstract of Yano). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the material of Vajda to select copper as the metal M because Yano demonstrates the efficacy of using copper to reduce carbon dioxide and KSR rationale E states it is obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”.

Claim 7: Vajda discloses carbon dioxide reduction apparatus (see e.g. [0031] of Vajda) comprising: an electrode (see e.g. abstract of Vajda) for carbon dioxide reduction (see e.g. [0031] of Vajda), the electrode for carbon dioxide reduction including a composite material comprising a metal-containing cluster catalyst and a carrier (see e.g. abstract of Vajda), wherein the metal-containing cluster catalyst is supported on the carrier  (see e.g. [0034] of Vajda), the metal-containing cluster catalyst comprises a cluster including at least one metal atom (M) (see e.g. claim 5 of Vajda), the cluster is composed of a metal oxide including the at least one metal atom (M) (see e.g. [0034] of Vajda), the carrier can be carbon (see e.g. claim 7 of Vajda), and the metal-containing cluster catalyst is used for reducing carbon dioxide (see e.g. [0031] of Vajda). 

Furthermore, Vajda discloses that the metal atom (M) can be copper, amongst others (see e.g. claim 5 of Vajda). Additionally, Yano explicitly discusses the use of copper and 

Response to Arguments
Applicant’s arguments filed on 03/01/2021 with respect to the rejection(s) of the claim(s) under 35 USC 103 over Vajda et al (US 2014/0305805) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vajda in view of Yano.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795